DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, drawn to a sputtering target.
Group II, claim(s) 4-8, drawn to a method for manufacturing.
Group III, claim(s) 9-12, drawn to a sputtering target.
Group IV, claim(s) 13-18, drawn to a method for manufacturing.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II, I and III, I and IV, II and III, II and IV, and III and IV lack unity of invention because even though the inventions of these groups require the technical feature of a sputtering target comprising a target portion and a backing plate portion, both portions being made of copper, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Okabe or Okabe as modified by Kuboi as discussed below. 
During a telephone conversation with James Zeller on 04/27/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-3.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2019 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/18/2019 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/26/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “target portion” and “backing plate portion” in claims 1 and 3 are terms which render the claim indefinite. The terms are not defined by the claim or specification and no features which would differentiate between the two portions are claimed. It appears that according to the instant specification, the target portion is utilized as a material to be sputtered and the backing plate portion cools the target portion (instant specification [0004]-[0005]) therefore the term target portion shall be interpreted as requiring a surface layer of a material which can be sputtered and the backing plate portion shall be interpreted as any volume of mass connected to such a surface layer.
Claim 2 is rejected due to dependence upon claim 1.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Okabe et al. (US-20140367253-A1), hereinafter Okabe.
It is noted that the claim language “integrated” is considered to require a target portion and backing plate portion to be made of the same material or to be manufactured as one piece so that bonding is not required, as described in instant specification [0006]. 
Regarding Claim 1, Okabe teaches a copper sputtering target ([0017]-[0018]) which is a single body (Fig. 1) which is within the claimed an integrated sputtering target comprising a target portion and a backing plate portion, both of them being made of copper and unavoidable impurities. 
Okabe further teaches a Vickers hardness of 90-100 Hv in a portion of the sputtering target ([0018]) which is within the claimed wherein a Vickers hardness Hv is 90 or more.
It is noted that the method of measuring a “flat ratio of crystal grains in a cross section orthogonal to a sputtering surface” is in instant specification [0033].
Okabe does not explicitly disclose a flat ratio of crystal grains in a cross section orthogonal to a sputtering surface.
It is noted that according to the instant specification [0036] the claimed flat ratio of crystal grains can be obtained by the manufacturing method. The manufacturing method according to the instant specification requires melting and casting a mold ([0038]-[0039]), hot forging, preferably at 300-900˚C ([0040]), cold rolling or forging, preferably at 70% change rate or more ([0041]), heat treatment, preferably at 200-500˚C for 0.5-3 hours ([0043]) and a second cold rolling or forging, at 20-40% change rate ([0044]).
Okabe further teaches processing including melting and casting ([0048]) which is the same as the instant specification’s melting and casting a mold.
Okabe further teaches processing including warm forging at 400˚C ([0049]) which is within the instant specification’s hot forging, preferably at 300-900˚C.
Okabe further teaches processing including rolling at a cold working ratio of 80% ([0049]) which is within the instant specification’s cold rolling or forging, preferably at 70% change rate or more.
Okabe further teaches processing including heat treatment at 325˚C for 1 hour ([0049]) which is within the instant specification’s heat treatment, preferably at 200-500˚C for 0.5-3 hours.
Okabe further teaches a portion of the copper sputtering target being cold forged at a working ratio of 40% ([0049]) which is within the instant specification’s second cold rolling or forging, at 20-40% change rate ([0044]).
Since Okabe teaches the claimed composition and properties, as well as the processing according to the instant specification as discussed above, a person having ordinary skill in the art would expect the portion of Okabe’s copper sputtering target which receives the second cold forging to exhibit the claimed flat ratio of crystal grains in a cross section orthogonal to a sputtering surface is 0.35 or more and 0.65 or less.

Regarding Claim 2, Okabe teaches the claim elements as discussed above. Okabe further teaches a grain size of 40 µm ([0050], Table 1 Examples 2-3) which is within the claimed the sputtering target has an average crystal grain size of 10 µm or more and 60 µm or less.

Regarding Claim 3, Okabe teaches the claim elements as discussed above. Okabe further does not teach the copper sputtering target including Fe, Cr, Ni, Si, Ag, S or P which is within the claimed total amount of 0.01% by mass or less of Fe, Cr, Ni, Si, Ag, S and P.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al. (US-20140367253-A1), hereinafter Okabe, in view of Kuboi et al. (JPH-11158614-A), hereinafter Kuboi.
	Regarding Claim 1, Okabe teaches the claim elements as discussed above. Kuboi teaches a sputtering copper target ([0001]) similar to that of Okabe, with processing including a repeated cold working process in order to beneficially obtain a uniform fine structure ([0013]). Since this processing further overlaps the secondary cold forging taught by Okabe as discussed above, a person having ordinary skill in the art would be motivated to apply the partial cold forging of Okabe to the whole copper sputtering target of Okabe.
	Since Okabe as modified by Kuboi teaches the claimed composition and properties, as well as the processing according to the instant specification as discussed above, a person having ordinary skill in the art would expect the claimed flat ratio of crystal grains in a cross section orthogonal to a sputtering surface is 0.35 or more and 0.65 or less to flow naturally from the copper sputtering target according to Okabe as modified by Kuboi.

Regarding Claim 2, Okabe as modified by Kuboi teaches the claim elements as discussed above. As discussed above, Okabe teaches the claimed the sputtering target has an average crystal grain size of 10 µm or more and 60 µm or less.

Regarding Claim 3, Okabe as modified by Kuboi teaches the claim elements as discussed above. As discussed above, Okabe does not teach the copper sputtering target including Fe, Cr, Ni, Si, Ag, S or P which is within the claimed total amount of 0.01% by mass or less of Fe, Cr, Ni, Si, Ag, S and P.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736